Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. § 112
 Applicant’s arguments with respect to the 35 U.S.C. § 112 second paragraph rejections of claims 9 and 10 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Luminita A. Todor, Reg. No 57,639 on 07/05/2022.
The applicant has been amended as follows:
Please amend claims as follows:
1. (Currently Amended) A method for well completion, the method comprising: 
obtaining samples of geological material from a subsurface; 
generating primary data for the samples, the primary data comprising textural data and/or chemical data and/or mineralogical data;
using the primary data to derive secondary data for each of the samples of geological material, the secondary data including a brittleness index;
using the primary data and the secondary data to generate tertiary data for each of the samples of geological material, the tertiary data comprising a quantification of physical characteristics of the sample of geological material; and
using the primary data, the secondary data and the tertiary data to determine a location of a stage along a well and an arrangement of perforation clusters in the stage, by segmenting the well into a plurality of lengths such that the brittleness indices for all samples of geological material within each given length among 
to have a lowest standard deviation from a mean value of brittleness index along the given 
the given length to be within a pre-defined range.

20. (Currently Amended) A system for well completion, the system comprising:
a geological sampling mechanism to obtain a plurality of samples of geological material for a subsurface, each sample of geological material obtained from a unique position along a well passing through the subsurface;
a primary data generating unit to generate primary data for each sample of geological material, the primary data comprising textural data and/or chemical data and/or mineralogical data;
a secondary data generating unit to use the primary data to derive secondary data for each sample of geological material from the textural data, the chemical data and the mineralogical data, the secondary data including a brittleness index;
a tertiary data generating unit
to use the primary data and the secondary data to generate tertiary data for the samples sample of geological material, the tertiary data comprising a quantification of physical characteristics of each sample of geological material and
to place the plurality of samples of geological material into a plurality of groups, each group comprising similar physical characteristics; and a well completion determination unit to use the primary data, the secondary data and the tertiary data to determine a location of a plurality of stages along the well and an arrangement of perforation clusters in each stage, by segmenting the well into a plurality of lengths such that the brittleness indices for all samples of geological material within each given length among  given 
  the given length to be within a pre-defined range.

Allowable Subject Matter

Claims 1-3, 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Oliver et al., “Advanced cutting analysis provides improved completion design, efficiency and well production’, first break, vol. 34 (2016). (hereinafter Oliver) disclose a method for well completion (Title and Case study: Cleveland Sandstone Formation), the method comprising:
obtaining samples of geological material from a subsurface (Page 72, Col. 2, line 20):
generating primary data for the samples(page 73, Table 1), the primary data comprising textural data and/or chemical data and/or mineralogical data (Page 72, Col. 2, lines 3-10);

using the primary data to derive secondary data for each of the samples of geological material, the secondary data including a brittleness index (Page 72, Col. 2, Table 1);
using the primary data and the secondary data to generate tertiary data for the at least one sample of geological material, the tertiary data comprising a quantification of physical characteristics of the sample of geological material (page 75, Col. 2, lines 1-7); and
using the primary data, the secondary data and the tertiary data to determine a location of a stage along a well and an arrangement of perforation clusters in the stage (Fig. 3 shows location (column 1) of stages (column 20) using primary data, BI (column 18) and secondary data rocky type (column 19)).

The prior art of record does not teach or render obvious the steps of:


“using the primary data, the secondary data and the tertiary data to determine a location of a stage along a well and an arrangement of perforation clusters in the stage by segmenting the well into a plurality of lengths such that the brittleness indices for all samples of geological material within each given length among the lengths to have a lowest standard deviation from a mean value of brittleness index along the length, and the given length to be within a pre-defined range.”

Regarding Claim 14, Oliver disclose a method for well completion, the method comprising: obtaining a plurality of samples of geological material for a subsurface (Page 72, Col. 2, line 20), each sample of geological material obtained from a unique position along a well passing through the subsurface(Page 72, Col. 2, lines 18-22);
     generating primary data for each sample of geological material, the primary data comprising textural data and/or chemical data and/or mineralogical data (Page 72, Col. 2, lines 3-10, where RoqSCAN (Fig. 2));
     using the primary data) to derive secondary data for each sample of geological material, the secondary data including a brittleness index for each sample (Page 72, Col. 2, where brittleness index; the measured mineralogical data is used to define Rock Types which incorporate compositional mineralogy, brittleness index (BI) and textural data (Table 1);

     using the primary data and the secondary data to generate tertiary data for the samples of geological material, the tertiary data comprising a quantification of physical characteristics of each respective sample of geological material (Page 75, Table 1);
      using the quantification of physical characteristics of each sample of geological material to place the plurality of samples of geological material into a plurality of groups, each group comprising similar physical characteristics (Page 75, Col. 2, lines 1-3); and
     using the primary data, the secondary data, the tertiary data (Fig. 6 [optimized competition stages], Page 75) and the groups to determine a location of a plurality of stages along a well and an arrangement of perforation clusters in each stage (Fig. 6, depth, pages 72-75, where treatment of optimized “Well A’).
The prior art of record does not teach or render obvious the steps of:
“using the primary data, the secondary data, the tertiary data and the groups to determine a location of a plurality of stages along a well and an arrangement of perforation clusters in each stage, the location being determined by segmenting the well into a plurality of lengths such that the brittleness indices for all samples of geological material within a given length comprise a lowest standard deviation from a mean value of brittleness index along the given length and the given length falls within a pre-defined maximum length and minimum length, each stage comprising one of the plurality of lengths.”

 Regarding Claim 20, Oliver disclose a system for well completion, the system comprising:
   a geological sampling mechanism to obtain a plurality of samples of geological material for a subsurface, each sample of geological material obtained from a unique position along a well passing through the subsurface (Fig.3, RogSCAN data summary chart for Well A, Page 72, Col. 2, line 20);
     a primary data generating unit to generate primary data for each sample of geological material, the primary data comprising textural data and/or chemical data and/or mineralogical data (Table 1, RozFRAC brittleness index (Bl) and its relationship to key rock types. Rock types are defined by both compositional and textural mineralogical data, Page 72, Col. 2);
     a secondary data generating unit to use the primary data to derive secondary data for each sample of geological material from the textural data, the chemical data and the mineralogical data, the secondary data including a brittleness index (Page 72, Col. 2, (Table 1), Page 73, Table (1));
     a tertiary data generating unit to use the primary data and the secondary data to generate tertiary data for the samples of geological material, the tertiary data comprising a quantification of physical characteristics of each sample of geological material and to place the plurality of samples of geological material into a plurality of groups, each group comprising similar physical characteristics (Page 72, Col. 2, brittleness index (BJ) and textural data (Table 1); and
 a well completion determination unit to use the primary data, the secondary data and the tertiary data to determine a location of a plurality of stages along the well and an arrangement of perforation clusters in each stage (Fig. 3 shows location (column 1) of stages (column 20) using primary data, BI (column 18) and secondary data rocky type (column 19)).

The prior art of record does not teach or render obvious the steps of:
 “the primary data, the secondary data and the tertiary data to determine a location of a plurality of stages along the well and an arrangement of perforation clusters in each stage by segmenting the well into a plurality of lengths such that the brittleness indices for all samples of geological material within a given length comprise a lowest standard deviation from a mean value of brittleness index along the given length and the given length falls within a pre-defined maximum length and minimum length, each stage comprising one of the plurality of lengths.”

Claims 2, 3, 5-13 and 16-19 are allowed due to their dependency on claims 1 and 14.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862